Citation Nr: 1226469	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensation evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1955.


This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin.  By that rating decision, the RO reduced the assigned disability rating for the service-connected bilateral hearing loss disability from 10 to zero percent.  Thereafter, the Veteran perfected an appeal to the Board, which, in a November 2009 decision, found the reduction to be proper.  Accordingly, that issue is no longer on appeal before the Board.

The Board has previously considered the current appeal.  In November 2009, the Board remanded the claim of entitlement to an initial compensable rating to the RO in order to provide the Veteran with a VA audiological examination to determine the severity of his bilateral hearing loss.  In September 2011, the Board remanded the issue again because the resulting July 2011 VA examination report was found to be inadequate for rating purposes.  In January 2012, the Board again remanded the claim for an adequate VA examination.  Thereafter, in a June 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center in Washington, DC continued the denial of the Veteran's claim.  The claims folder has been returned to the Board for additional appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

Throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than a Roman numeral designation of III in the right ear, and no worse than a Roman numeral designation of II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been

 met.  38 U.S.C.A. § 1155 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

A) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that a pre-adjudication notice letter, dated September 2007, advised the Veteran of how to substantiate his original claim for service connection, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  This letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA compensation and pension examinations dated October 2007, August 2008, June 2010, July 2011, October 2011 and June 2012.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Review of the examination reports demonstrates that the VA examiners reviewed the pertinent evidence of record, including the Veteran's service and post-service treatment reports, elicited from the Veteran a history of his hearing loss symptomatology and treatment, performed comprehensive evaluations and provided clinical findings detailing the results of the examinations.  Although the Board notes that the VA examination performed in October 2011 (and a subsequent November 2011 addendum) failed to reflect the situations in the Veteran's occupational and daily life in which his bilateral hearing loss created the most difficulty, the June 2012 examination report provided this information.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA; there is no outstanding duty to notify or assist the Veteran regarding the current claim.   The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where the veteran has disagreed with an initially-assigned disability rating, it is possible for him/her to be awarded separate percentage evaluations for separate periods based on the specific facts during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating, effective June 1, 2008.  He contends that his bilateral hearing loss is of greater severity than the current noncompensable rating contemplates and significantly affects his activities of daily living.

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. 
§ 4.85(b).  Table VIA, which assigns a Roman numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  

The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations, determined using Table VI or Table VIA, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Title 38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran has puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  However, the test results discussed below do not meet the numerical criteria for such a rating.  Thus, the Veteran's bilateral hearing loss is to be rated by the standard method.

In October 2007, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA audiological examination.  The report for organic hearing loss reflected puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
70
80
LEFT
15
30
65
70

The average decibel loss was 53 for the right ear and 45 for the left ear.  Speech recognition ability using the Maryland CNC test was 88 percent for the right ear and 92 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of II for the right ear and I for the left ear.  This warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In August 2008, the Veteran was afforded another VA audiology examination, which reflected puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
80
LEFT
20
30
70
70
   
The average decibel loss was 54 for the right ear and 48 for the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of I for the right ear and I for the left ear.  This again warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In June 2010, the Veteran was afforded another VA audiology examination, which reflected puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
80
LEFT
20
50
70
75
   
The average decibel loss was 58 for the right ear and 54 for the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of I for the right ear and I for the left ear.  This again warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In July 2011, the Veteran was afforded another VA audiology examination, which reflected puretone thresholds as follows:  






HERTZ



1000
2000
3000
4000
RIGHT
40
60
90
90
LEFT
45
65
80
80
   
The average decibel loss was 70 for the right ear and 68 for the left ear.  Speech recognition ability was 90 percent in the right ear and 94 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of III in the right ear and II in the left ear.  This again warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In October 2011, the Veteran was afforded another VA audiology examination, which reflected puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
45
75
75
LEFT
30
55
70
70
   
The average decibel loss was 55 for the right ear and 56 for the left ear.  Speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of II in the right ear and I in the left ear.  This again warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In June 2012, the Veteran was afforded another VA audiology examination, which reflected puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
45
80
80
LEFT
35
60
80
85
   
The average decibel loss was 58 for the right ear and 65 for the left ear.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of II in the right ear and II in the left ear.  This again warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this regard, as noted above, the Board observes that the VA audiological examination reports prior to June 2012 failed to describe the functional effects caused by the Veteran's bilateral hearing loss, unfortunately resulting in remands for additional examinations.  During the June 2012 VA examination, however, the Veteran stated that he had difficulty with background noise, could not hear his wife and had to turn the volume very loud on the TV, despite wearing hearing aids.  He also described getting "feedback" while sitting on his couch reclining.  Because the Veteran is not employed, there was no information concerning the impact of his disability on occupational functioning.  As the Board finds that the record contains the type of evidence regarding functional impact described by the Court, it can proceed, as follows, to consider extra-schedular consideration.  Thus, there is no violation of the holding in Martinak.

The Board has considered the statements made by the Veteran during his most recent VA examination.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board is bound in its decisions by VA regulations.  38 U.S.C.A. 
§ 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study."  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids."  See 64 FR 25200, 25204 (May 11, 1999).

Here, in regard the Veteran's assertions concerning the functional impact of his bilateral hearing loss disability on his activities of daily living, while it is undisputed that a service-connected disability can have such an adverse effect, it bears noting that the schedular rating criteria are designed to take such factors into account.  Moreover, as noted above, the schedular criteria are specific, and the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating, as a noncompensable rating is assigned for a wide range of hearing impairment.  Accordingly, the Board finds that the evidence of record is sufficient on which to evaluate the Veteran's disability, and the evidence of record does not substantiate a compensable schedular rating for his service-connected bilateral hearing loss.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected bilateral hearing loss disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in a Thun analysis, therefore, is not met.  Further, even if this threshold determination were met, the evidence of record does not demonstrate that his bilateral hearing loss has resulted in frequent periods of hospitalization or has resulted in marked interference with his ability to work.  Here, the Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board is sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for hearing loss are based on mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  As such, the Board can find no basis upon which to provide a higher schedular disability rating.  A basis for a higher evaluation on an extra-schedular basis has also not been presented.

In sum, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating at any time under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


